[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO RECORD GENDER, ETHNICITY AND RACE OF EVERY JUROR COMPRISING THE JURY ARRAY
The defendant, Ivo Colon, through his attorneys has moved this court pursuant to the 6th, 8th, and 14th Amendments to the United States Constitution, and Article I, §§ 8 and 9 of the Connecticut Constitution, that all venire persons reporting to the Waterbury Judicial District Courthouse during jury selection in the matter before the court, until the completion of jury selection, be required to fill out a CT Page 6477 proposed questionnaire to be provided to the defense.
The defendant bases his request on his need to establish a record for appeal and any challenges that may be presented pursuant to Batson v.Kentucky, 476 U.S. 79 (1986). The defendant directs the court to State v.Thomas, 50 Conn. App. 369, 377 fn. 6 (1998) cert. granted. 247 Conn. 435
(1998) as a source of support for this motion.
The defendant presents a Questionnaire for completion by a venire person.
The court has reviewed and considered the presentation of the attorneys and the supporting materials presented.
The request of the defendant is beyond the scope of information that is provided for and allowed by Connecticut General Statutes § 51-232 (c) requiring mandatory production of information.
Additionally, procedures are available to the defense, other than by the mandating production of this information, to address any claims that may be raised pursuant to Batson v. Kentucky, supra.
The defendant's proposal is not supported by any statutory or case law.
Accordingly, the defendant's motion to record gender, ethnicity and race of every juror comprising the array is denied.
So ordered,
  ___________________, J. D'ADDABBO, J.